Title: Enclosure: Schedule K, [9 January 1790]
From: Hamilton, Alexander
To: 


SCHEDULE K
Estimate of the Probable Product of the Funds Proposed for Funding the Debt and Providing for the Current Service of the United States, Including the Present Duties on Imports and Tonnage.






Dollars,



Probable product of the duties on imports and tonnage, according to the acts of the last session,




Including the State of North-Carolina, this estimate may be said to correspond with the statement made by the committee of ways and means during the last session; which statement the Secretary is inclined to think is as near the truth as can be now obtained.




In the preceding estimate are comprehended wines, distilled spirits, teas, and coffee, amounting to about
 600,000



Which being deducted, leaves
1,200,000



From which deducting 5 per cent for expence of collection,

  60,000



Leaves nett product,

1,140,000









Probable Product of Duties Proposed




Imported.




1,000,000 gallons wine, at
20
cents,
200,000



4,000,000 gallons distilled spirits, at
20

800,000



 700,000 pounds bohea tea, at
12

84,000



 800,000 pounds souchong and other black teas, at
20

160,000



 100,000 pounds green tea, average at
25

25,000



1,600,000 pounds coffee, at
 5

80,000








Made in the United States.




3,500,000 gallons distilled spirits from foreign materials, at 11 cents,




3,000,000 ditto, distilled from materials of the United States, at 9 cents,
 270,000




2,004,000



Deduct for drawbacks, and expence of collection, 15 per cent.
 300,600
1,703,400


Dollars,
2,843,400


